Title: From Thomas Jefferson to Elisha Avery, 17 February 1805
From: Jefferson, Thomas
To: Avery, Elisha


                  
                     [17 Feb. 1805]
                  
                  Th: Jefferson presents his compliments to mr Avery; he has this morning examined the law erecting the territory of Michigan, and finds that the Marshal or sheriff is not appointed by the President, but by the Governor. nevertheless he is so well satisfied of the indispensable necessity that that office should be filled by a person speaking French as well as English, & of the convenience of having such a person attached to the government, that, on mr Avery’s producing the satisfactory testimonials of character which he proposed, Th:J. will not hesitate to recommend him to the Governor. the government does not commence till the 1st. of July.
               